-
                                              ORIGINAL                                       12/06/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 22-0658


                                       DA 22-0658


 STATE OF MONTANA,                                                            DEC 0 6 2922
                                                                          Bowen Greenvvond
                                                                       Clcr',.c 7:f
             Plaintiff and Appellee,                                                  montana
                                                                                              Jurt




       v.                                                           ORDER

COLTER HELTON HENRY,

              Defendant and Appellant.


      Colter Helton Henry has filed a verified Petition for an Out-of-Time Appeal,
indicating that he failed to file the Notice of Appeal because he has not received any
comrnunication from his counsel after his sentencing. Henry includes a copy of the
sentencing judgment. He also moves for appointment of counsel.
      M. R. App. P. 4(6) allows this Court to grant an out-of-tirne appeal "WTI the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage of justice[1"
      In open court on September 29, 2022, the Twenty-First Judicial District Court,
Ravalli County, sentenced Henry for convictions of felony burglary and misdemeanor
criminal mischief. For the felony, the court deferred imposition of sentence for six years,
conditioned upon Henry's completion of NEXUS or another appropriate inpatient drug
treatment program. This Court observes that the District Court issued its Judgment and
Commitment on October 24, 2022. Henry's appeal is timely because the sixty-day time
frame runs from the filed date of the written order. M. R. App. P. 4(5)(b)(i).
      Henry indicates that he is without counsel. Henry may be entitled to representation
of counsel. Section 46-8-104, MCA.
       IT IS THEREFORE ORDERED that Henry's Petition for an Out-of-Time Appeal
is GRANTED.
      IT IS FURTHER ORDERED that Henry's Motion for Appointment of Counsel is
GRANTED. The Appellate Defender Division shall have thirty days from the date of this
Order within which either to file a Notice of Appeal or a Motion to Rescind this Order
Appointing Counsel. When Henry qualifies for appointed counsel, the Appellate Defender
Division shall immediately order the appropriate transcripts, if they have not been already
ordered.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to: the
Appellate Defender Division: counsel of record; and Colter Helton Henry personally.
      DATED this .1, L11.1-11y of December, 2022.




                                                              Chief Justice




                                                    2r,„:„
                                                     /94 ,yr    Justices